DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   After review of applicant’s arguments and amendments filed 04/26/2022, the new claims 20 and 14 were found to be allowed if merged with prior claims.  Applicant authorized examiner amendment therefore, claims he claims 1-18 were found allowable. 
Drawings
The drawings were received on 04/26/2022.  These drawings are accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 and 9 directed to an invention non-elected without traverse in the reply filed on 03-04-2022.  Claims 8 and 9 are therefore cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald E. Hespos on 06/14/2022.
The application has been amended as follows:  Merge claims 14, 13 to claim 1. 
Amend claim 1 as follows:--” 1. A stator of an electric machine,  comprising a plurality of first stator laminations and a plurality of second stator laminations, the first and second stator laminations being stacked to define a stator lamination stack that  with at least one of the second stator laminations being adjacent at least one of the first stator laminations, the first and second stator laminations being formed with slots and the first and second stator laminations being arranged in the stator lamination stack so that the slots in each of the stator laminations at least partly align with the slots in each other one of the stator laminations to define arrays of at least partly aliqned slots in the stator lamination stack, each of the second stator laminations being formed with clamping projections projecting into the arrays of the at least partly aligned slots farther than the first stator laminations; and at least one stator winding that comprises conductor bars  arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and  the conductor bars being fixed in the slots of the stator lamination stack with the aid of  clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections that project into the slots of the second stator laminations comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base.”—
Cancel claims 13 and claim 14. 
Regarding claim 15: Merge claims 20 and 19 into claim 15. 
Amend claim 15 as follows:--“ 15. A stator of an electric machine, comprising: a stator lamination stack having stator laminations stacked on one another in a stacking direction, each of the stator laminations being formed with plural slots arranged so that each of the slots in each of the stator laminations at least partly aligns with the slots in each of the stator laminations adjacent thereto to define arrays of at least partly aligned slots extending in the stacking direction of the stator laminations, clamping projections projecting from at least two of the stator laminations in the stator lamination stack and into at least one of the slots in the respective stator lamination, the clamping 5projections being disposed so that each of the arrays of slots has a plurality of clamping projections spaced apart in the stacking direction; and at least one stator winding that comprises conductor bars arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and the conductor bars being fixed in the slots of the stator lamination stack with the aid of the clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base.”—
	Cancel claims 20 and 19. 
Allowable Subject Matter
Claims 1-7 and 10-18 and  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A stator of an electric machine,  comprising a plurality of first stator laminations and a plurality of second stator laminations, the first and second stator laminations being stacked to define a stator lamination stack that  with at least one of the second stator laminations being adjacent at least one of the first stator laminations, the first and second stator laminations being formed with slots and the first and second stator laminations being arranged in the stator lamination stack so that the slots in each of the stator laminations at least partly align with the slots in each other one of the stator laminations to define arrays of at least partly aliqned slots in the stator lamination stack, each of the second stator laminations being formed with clamping projections projecting into the arrays of the at least partly aligned slots farther than the first stator laminations; and at least one stator winding that comprises conductor bars  arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and  the conductor bars being fixed in the slots of the stator lamination stack with the aid of  clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections that project into the slots of the second stator laminations comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base (annotated Fig.4-6).
 
    PNG
    media_image1.png
    809
    476
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    412
    537
    media_image2.png
    Greyscale


 	The closest prior art of record is Yamamoto (US PG pub 20040124733) teaches laminations with different structures for holding the coils, see Fig.7, however they fail to teach the specific limitations added in amended claim  above “, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections that project into the slots of the second stator laminations comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base”,   Other close prior art is Jang US 9331530 which shows in Fig.8 lamination with notches 22a, but they fail to teach the highlighted structure above.  The lamination has those notches in Jang to fill the resin and hold the structure, in all laminations, or some, but fail to show the slots as described above.  Also, Tomonaga, US 10574112, Fig. shows notches 33 on some laminations, but fail to teach it on other laminations.  Furthermore, references Eto and Pitarevic fail to teach the claim above. 


    PNG
    media_image3.png
    699
    317
    media_image3.png
    Greyscale

  
    PNG
    media_image4.png
    765
    507
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    397
    266
    media_image5.png
    Greyscale
  

 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A stator of an electric machine,  comprising a plurality of first stator laminations and a plurality of second stator laminations, the first and second stator laminations being stacked to define a stator lamination stack that  with at least one of the second stator laminations being adjacent at least one of the first stator laminations, the first and second stator laminations being formed with slots and the first and second stator laminations being arranged in the stator lamination stack so that the slots in each of the stator laminations at least partly align with the slots in each other one of the stator laminations to define arrays of at least partly aliqned slots in the stator lamination stack, each of the second stator laminations being formed with clamping projections projecting into the arrays of the at least partly aligned slots farther than the first stator laminations; and at least one stator winding that comprises conductor bars  arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and  the conductor bars being fixed in the slots of the stator lamination stack with the aid of  clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections that project into the slots of the second stator laminations comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base.“. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-7 and 10-12 are allowed based on dependency from allowable claim 1. 
Reasons of allowance for claim 15 is similar to claim 1 since they contain the same allowable subject matter. 
In re Claim 15 recites, inter alia, “15. (new) A stator of an electric machine, comprising: a stator lamination stack having stator laminations stacked on one another in a stacking direction, each of the stator laminations being formed with plural slots arranged so that each of the slots in each of the stator laminations at least partly aligns with the slots in each of the stator laminations adjacent thereto to define arrays of at least partly aligned slots extending in the stacking direction of the stator laminations, clamping projections projecting from at least two of the stator laminations in the stator lamination stack and into at least one of the slots in the respective stator lamination, the clamping 5projections being disposed so that each of the arrays of slots has a plurality of clamping projections spaced apart in the stacking direction; and at least one stator winding that comprises conductor bars arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and the conductor bars being fixed in the slots of the stator lamination stack with the aid of the clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base. (annotated Fig.4-6).
 
    PNG
    media_image1.png
    809
    476
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    412
    537
    media_image2.png
    Greyscale


 	The closest prior art of record is Yamamoto (US PG pub 20040124733) teaches laminations with different structures for holding the coils, see Fig.7, however they fail to teach the specific limitations added in amended claim  above “, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections that project into the slots of the second stator laminations comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base”,   Other close prior art is Jang US 9331530 which shows in Fig.8 lamination with notches 22a, but they fail to teach the highlighted structure above.  The lamination has those notches in Jang to fill the resin and hold the structure, in all laminations, or some, but fail to show the slots as described above.  Also, Tomonaga, US 10574112, Fig. shows notches 33 on some laminations, but fail to teach it on other laminations.  Furthermore, references Eto and Pitarevic fail to teach the claim above. 
 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 15 Inter alia, “A stator of an electric machine, comprising: a stator lamination stack having stator laminations stacked on one another in a stacking direction, each of the stator laminations being formed with plural slots arranged so that each of the slots in each of the stator laminations at least partly aligns with the slots in each of the stator laminations adjacent thereto to define arrays of at least partly aligned slots extending in the stacking direction of the stator laminations, clamping projections projecting from at least two of the stator laminations in the stator lamination stack and into at least one of the slots in the respective stator lamination, the clamping 5projections being disposed so that each of the arrays of slots has a plurality of clamping projections spaced apart in the stacking direction; and at least one stator winding that comprises conductor bars arranged in the respective arrays of at least partly aligned slots of the stator lamination stack, and the conductor bars being fixed in the slots of the stator lamination stack with the aid of the clamping projections, wherein each of the slots has a slot opening and a slot base opposite the respective slot opening in a radial direction of the stator, the clamping projections comprising pairs of opposed clamping projections, with each of the pairs of opposed clamping projections being spaced in the radial direction from each of the other pairs of opposed clamping projections that project into the respective slot, wherein each of the slots that has opposed pairs of clamping projections further has a base end clamping projection projecting into the respective slot from the respective slot base. “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 16-18  are allowed based on dependency from allowable claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834